
	
		III
		110th CONGRESS
		1st Session
		S. RES. 254
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Coleman (for himself
			 and Mr. Reed) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting efforts for increased healthy
		  living for childhood cancer survivors.
	
	
		Whereas an estimated 9,000 children under the age of 15
			 will be diagnosed with cancer in the year 2007;
		Whereas oncology, the study of cancer and tumors, has made
			 significant progress in the prevention, treatment, and prognosis of many
			 childhood cancers;
		Whereas the number of survivors of childhood cancer
			 continues to grow, with about 1 in 640 adults between the ages of 20 and 39
			 having a history of cancer;
		Whereas despite this progress, cancer is the chief cause
			 of death by disease in children under age 15, and the fourth leading cause of
			 death in children ages 1 to 19;
		Whereas childhood cancer varies from adult cancers in
			 development, treatment, response to therapy, tolerance of therapy, and
			 prognosis;
		Whereas, in most cases, childhood cancer is more
			 responsive to therapy, the child can tolerate more aggressive therapy, and the
			 prognosis is better;
		Whereas extraordinary progress has been made in improving
			 the cure rates for childhood cancers, but this progress involves varying
			 degrees of risks for both acute and chronic toxicities;
		Whereas many childhood cancer survivors and their families
			 have courageously won the fight against cancer, but continue to be challenged
			 in their attempt to regain quality of life, and will never fully return to
			 their pre-cancer life;
		Whereas half of all childhood cancer survivors have
			 long-term learning problems as a result of their cancer or the treatment of
			 their cancer;
		Whereas the prolonged absences or reduced energy levels
			 that frequently occur during treatment may contribute to difficulties for a
			 child;
		Whereas recent scientific reports indicate that treatment
			 for cancer during childhood or adolescence may affect cognitive and educational
			 progress due to neurotoxic agents (such as chemotherapy or radiation);
		Whereas cancer that may spread to the brain or spinal cord
			 requires therapy that can sometimes affect cognition, attention and processing
			 speed, memory, and other learning abilities;
		Whereas children with brain tumors, tumors involving the
			 eye or ear, acute lymphoblastic leukemia or non-Hodgkin’s lymphoma face a
			 higher risk of developing educational difficulties;
		Whereas the educational challenges of a childhood cancer
			 survivor may appear years after treatment is completed and are frequently
			 misdiagnosed or ignored all together;
		Whereas few educators are aware of the educational late
			 effects related to cancer treatment;
		Whereas childhood cancer survivors and their parents
			 deserve and need neuropsychological testing to help them achieve academic
			 success and have productive, hopeful futures;
		Whereas some progress has been made, but a number of
			 opportunities for childhood cancer research still remain underfunded;
			 and
		Whereas increased recognition and awareness of
			 neuropsychological testing for childhood cancer survivors can have a
			 significant impact on the education and ultimately the quality of life and
			 productivity of people with childhood cancer: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States Government should—
			(1)support
			 neuropsychological research and testing of childhood cancer survivors and their
			 families;
			(2)work with health
			 care providers, educators, and childhood cancer advocacy and education
			 organizations to encourage neuropsychological testing;
			(3)recognize and
			 reaffirm the commitment of the United States to fighting childhood cancer by
			 promoting awareness about the causes, risks, prevention, and treatment of
			 childhood cancer;
			(4)promote new
			 education programs about, research of, and expanded medical treatment for
			 childhood cancer survivors;
			(5)support research
			 and expanded public-private partnerships to improve post-cancer life for
			 childhood cancer survivors; and
			(6)encourage the
			 early diagnosis and access to high-quality care for childhood cancer patients
			 and survivors.
			
